Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 1-4 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther (US PG Pub 2019/0036092).
[Claims 1 and 15] Regarding claims 1 and 15, Gunther discloses a vehicle battery tray for a battery enclosure for a vehicle, the battery tray comprising: a lower floor comprising an impact resisting structure (See annotated FIG 3 below); upwardly sloping side walls integrally formed with the lower floor (See annotated FIG 3 below, the sidewall slopes at the tangent of the radius rising from the base); and a peripheral flange integrally formed with the upwardly sloping side walls (See annotated FIG 3 
[Claims 2 and 16] Regarding claims 2 and 16, Gunther discloses the battery tray of claims 1 and 15, wherein the upwardly sloping side walls define at least one pair of grooves (See annotated FIG 3 below.  While it shows one groove in section, the opposing sidewall includes the opposite groove).
[Claims 3 and 17] Regarding claims 3 and 17, Gunther discloses the battery tray of claims 2 and 16, wherein each of the pair of grooves are defined by opposing walls of the upwardly sloping side walls (See annotated FIG 3 below.  While it shows one groove in section, the opposing sidewall includes the opposite groove).
[Claims 4 and 18] Regarding claims 4 and 18, Gunther discloses the battery tray of claim 2 and 16, wherein the at least one pair of grooves are configured to receive at least one reinforcing cross-member (7).






    PNG
    media_image1.png
    502
    639
    media_image1.png
    Greyscale







Allowable Subject Matter
1.	Claims 5-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/           Supervisory Patent Examiner, Art Unit 3614